DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Response to Election/Restriction filed on 4 August 2022.
Claims 1 – 8 are pending. Claims 9 – 21 are cancelled by Applicant.  

Election/Restrictions
Applicant's election without traverse of claims 1 – 8 in the reply filed on 4 August 2022 is acknowledged.
Claims 9 – 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim.  Applicant has further cancelled claims 9 – 21.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 April 2021 and 18 August 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (C)][AltContent: ]Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Peloquin et al. (US 9,819,132 B2), hereinafter Peloquin, in view of Tada (JP 2015 074062A). 
 
Regarding claim 1, Peloquin discloses an impact tool (200, fig. 5A) comprising: an electric motor (Col. 2, ll. 31 – 36; “for use with a power tool that is powered by an electric motor”); a housing (A, annotated fig. 5A) containing the electric motor; and a battery receptacle (B, annotated fig. 5A) including an isolation member (1000, fig. 5A) configured to selectively and detachably couple to a battery pack (100, fig. 5A) to electrically connect the battery pack to the electric motor, the isolation member (1000) including opposed rails (1003R, fig. 5A) configured to be received into sliding engagement with channels (200G, fig. 5A) formed in the housing (A) (Col. 2, ll. 53 – 58) wherein the isolation member (1000) is configured to translate relative to the housing (A) (as indicated by arrow C in annotated fig. 5A).

Peloquin does not disclose a battery receptacle including an elastomeric damper supported within the housing wherein the elastomeric damper which is configured to attenuate transmission of vibration from the housing to the battery pack.
However, Tada teaches a battery receptacle (50, fig. 14) including an elastomeric damper (75, fig. 14; l. 684, “pin-shaped member 75 [is] made of elastic rubber resin”) supported within the housing (12, fig. 14) wherein the elastomeric damper which is configured to attenuate transmission of vibration from the housing to the battery pack (ll. 671 – 674) (One having ordinary skill in the art would recognize that with the incorporation of teachings of Tada with the invention of Peloquin, the elastomeric dampers of Tada would contact the isolation member of Peloquin when the isolation member is received within the housing of the power tool of Peloquin wherein during operation of the power tool of Peloquin, the isolation member would impact the elastomeric damper which, in turn, would attenuate transmission of vibration from the housing to the isolation member and also to the battery pack that is connected to the isolation member).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the battery receptacle, as disclosed by Peloquin, with a battery receptacle including an elastomeric damper supported within the housing wherein the elastomeric damper which is configured to attenuate transmission of vibration from the housing to the battery pack, as taught by Tada, with the motivation to eliminate rattling of the battery pack mounted in the battery receptacle (ll. 671 – 674) that may damage or wear upon battery pack.

Regarding claim 2, Peloquin, as modified by Tada, discloses the invention as recited in claim 1.
Peloquin does not disclose the battery receptacle further includes a pair of friction members, each friction member having a u-shaped cross-section and being coupled to a respective rail of the opposed rails.
However, Tada teaches the battery receptacle (50, fig. 14) further includes a pair of friction members (80, fig. 14), each friction member (50) having a u-shaped cross-section (Best shown in fig. 15) and being coupled to a respective rail (62, fig. 14) of the opposed rails (62).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the battery receptacle, as disclosed by Peloquin, with the battery receptacle further includes a pair of friction members, each friction member having a u-shaped cross-section and being coupled to a respective rail of the opposed rails, as taught by Tada, with the motivation to improve the abrasion resistance of the opposed rails for attaching and detaching the battery pack or isolation member (ll. 749 – 751).

Regarding claim 3, Peloquin, as modified by Tada, discloses the invention as recited in claim 1.
The modified Peloquin further discloses the elastomeric damper (Tada – 75, fig. 14) is a first elastomeric damper (Tada – 75A, annotated fig. 14), and wherein the battery receptacle (Tada – 50, fig. 14) further includes a second elastomeric damper (Tada – 75B – annotated fig. 14) supported within the housing (Tada – 12, fig. 14) and configured to attenuate transmission of vibration from the housing to the battery pack (ll. 671 – 674).

Regarding claim 4, Peloquin, as modified by Tada, discloses the invention as recited in claim 3.
The modified Peloquin further the isolation member (Peloquin – 1000, fig. 5A) defines a first stop surface (Peloquin – D, annotated fig. 5A) that opposes the first elastomeric damper (Tada – 75A, annotated fig. 14) and a second stop surface (Peloquin – E, annotated fig. 5A) that opposes the second elastomeric damper (Tada – 75B, annotated fig. 14) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Tada with the invention of Peloquin, elastomeric dampers 75 of Tada would be similarly placed in the housing of Tada such that elastomeric dampers 75 of Tada would contact the isolation member 1000 of Tada at the same locations that elastomeric dampers 75 of Tada contact battery pack 90 as described/shown in Tada.  That is, elastomeric dampers 75A of Tada would contact isolation member 1000 of Peloquin along the rear surface D of isolation member 1000, and elastomeric dampers 75B of Tada would contact isolation member 1000 of Peloquin along the side surfaces E of isolation member 1000).

Regarding claim 5, Peloquin, as modified by Tada, discloses the invention as recited in claim 3.
The modified Peloquin further discloses the housing (Tada – 12, fig. 14) defines a first damper seat (Tada – 73, fig. 12) configured to support the first elastomeric damper (Tada – 75A, annotated fig. 14) and an opposed second damper seat (Tada – 73, fig. 12) configured to support the second elastomeric damper (Tada – 75B, annotated fig. 14).

Regarding claim 6, Peloquin, as modified by Tada, discloses the invention as recited in claim 1.
The modified Peloquin further discloses the isolation member (Peloquin – 1000, fig. 5A) includes a pair of sidewalls (Peloquin – E, annotated fig. 5A), a top wall (Peloquin – F, annotated fig. 5A), and an end wall (Peloquin – G, annotated fig. 5A), and wherein the opposed rails (Peloquin – 1003R, fig. 14) project laterally outward from the sidewalls (Peloquin – E).

Regarding claim 7, Peloquin, as modified by Tada, discloses the invention as recited in claim 6.
The modified Peloquin further discloses the pair of sidewalls (Peloquin – E, annotated fig. 5A), the top wall (Peloquin – F, annotated fig. 5A), and the end wall (Peloquin – G, annotated fig. 5A) define a cavity (Peloquin – 1005, fig. 5A) configured to receive a connecting structure (Peloquin – 103R, fig. 5A) of the battery pack (Peloquin – 100, fig. 5A).

Regarding claim 8, Peloquin, as modified by Tada, discloses the invention as recited in claim 1.
The modified Peloquin further discloses the housing (Peloquin – A, annotated fig. 5A) defines a longitudinal axis (Peloquin – H, annotated fig. 5A), and wherein the rails (Peloquin – 1003, fig. 5A) are configured to slide within the channels (Peloquin – 200G, fig. 5A) along a direction of the longitudinal axis (Peloquin – H).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        9 August 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731